Case 4:20-cv-04151 Document 1-4 Filed on 12/04/20 in TXSD Page 1 of 6

EXHIBIT 4
Case 4:20-cv-04151 Document 1-4 Filed on 12/04/20 in TXSD Page 2 of 6

0

 

 

 

 

 

 

 

bo'oez'tzes ASH (EOL PueID
boo HSN XVL sajes
Do O0Z'LZe FOSN 1830] 48pp
wed OS
SWE PLEYY
hO'008'S$ co00a'st weg L yubiar4 c
ved OJIN
SUE UETY
0 OOP. oo 0Or's ws L SMH) Jef un Wad c
ved DIN
ARLE ILE TY
po'o0o'sare 00 G00" BPE qoeg + SPyaA Poy I
wed
OSN sey dd WU) nun |Amueng voljdyosog jaauasajay ON way

 

 

 

 

 

 

PAlPELE Ose Pung fo SuOTPLOD jeIDUSD SJOSRUTUNY GY) PUE JOO aseyng SHA
Uy 0] POLS! SuOrEPUED PUR tuto) oO] PONS INU payed: sesulasspood JaMen pre yes Of SaauBe sogIS OY) PUE Eset pind 07 saaube saseysund ey),

 

Nowy Uoneso]

 

aig *SuAL AIDAIIOG

 

0202 ‘C0 Leruqa, (aye Alaayag

UO|SNO}H YOHEIOdIOD 1G |JEvoTeN UexGT]

XL ‘vo}sno}

OOLL anng

PleAgINOg YEO 180d 00ZZ
yauesg

JO/SUBI| OAAA

 

ISSeuppy Sa10auy | sue) yuawAeg

 

 

 

 

 

 

 

 

 

 

7AQYy OL DON SON Japlo aseysung

HONVud NOLSNOH
wanBodioD [1G [eHOHEN UeAqIT

srry eee EET

g 40 | eBeg

eAqn
HOdUY JO HOd OD YSN VA Anueys
uoneodsaD [1G /EuONeN
ISSMIPpy AlsAlag
woo S-OOUEAQIDUMaIG UaeY = {EW Buvowry ouidpy
mL vaanddng
UNDIQ UE = GWEN
wadng 6loz | _--# JPY WSIID
GLOZ ‘Of Jaquiaseg vsn
5 QSOs Sexay ‘va}sNOH
-9jeq anss| QOL amng

PLEAAINO YEO 190d OOZZ
uoqevodie? nO feuoVeN ueAgIT

Gj)

 
Case 4:20-cv-04151 Document 1-4 Filed on 12/04/20 in TXSD Page 3 of 6

 

sajeq jeacuddy posuiddy ‘snjeis
Owequag paweyoyy waAcuddy uAIg uaIEYy Jedlng
aWeY pag

ozoz ‘wot enuer

3280 aumeuiig
suayD Aq pajdassy

Jopaig - Bueig ueq SEN POlUlcd

jeg aunjeubrs

     

 

 

 

S30 7 aBed

0 :uolslAay L-O0N

 

 
 

Peniet og pets sainderp Hons ge Ley) Qube Gaued ujog "AquaWwE Payor pue Payor! on jOUUET aoe fou aug 66
Wane Buy uy “SSujaow nyo! Beippoy Aq soqued (7}0m) aug AG QeoRWe aq FEE Gi uy OY) jo UNS acre
unde Auy WoT Gt) JO BT] Bt] UM GOUT pIOSOE bj PAPNPUdY puE  pausas06 8a NEE VEWW/ DERUO f Oc Spa lulencd worlesyGoa Bue ME, OU
Agny Saqdiues 1 yeu auncue pue rapun-siarg suOye Leg $} jo Bautunoyad on BuNprrauy Od Sul Jepen suoreGags AaIn Haye qe6au toa seorrpuN
‘oniplned mer’ ‘soonep 1 OY GANT THOR MEY PU LOpUY OF AEH 1S Oyb Wek
0) ode 40) punog 8] WaWsaIly Od /OEKUOD fut 0 Dalene Og [eu SOU prioys andes aR YSN Aq peusso8 oq IMA verefUO ase INT II “a:
Baysqes pus pefimyasp ‘ped voeq oxey jUBSaIOy) Od FORWOOD OY JO /O Buse saBeLEp Pug Faqs] TSOD “SIGE “SPUEUOD
“SUDg “SURE G8 TEU) Hoty Apines 6) GANS Ae SO-ONT 38 G2UPpHe 284)o PUB F]UGIUGTIETS “SOtRa ou ‘SOAs "SOD ‘SpAEpye yons UE
STPOON USAbTy REY S-OONT Aq 1senbas vodn pu popayduuco Use| SEY OAR BLA UY BOJOU LOTMA STONT OG geqs saqddng WONodiWOD “rt,
dud ROU] 20 PUR SNDONT Aq paydanne Of pue sopos pue suOHEIDAdS
‘sbeunerp Srqeaydde ay] IM SouETIOSTe IY Poyeysu Jo pope Apedosd weed Sey ‘Wed Wo Pasepso HeHS}ELU ao spool By) ypA JO “AEADEY 40 HUN DIN
S}ep SUT Woy 26 oseymund JO Stun 18 pasube povad Bq) Jo yO (2 | }OyONY yO Lun @ Jo pOed & 10) pUSES ELS pee SN-OONT Aq weurady
10d / PeRUO] oY] > VON EU] pue Bure sy pdoU Paya Pue GVO) Inj UE eNURUOD jUWBaIoY | Od J EUOD oy) ly payoads aswuaLyo
‘SS2qUN TRY? toojuWeRNG pue toquediem py “ty Aq poydds saqquezend jo genUEL em Aue peur 20 Spners O] porussued oq pasEUC? aay Banya
ee eee SyNSUOR NeYS SN-OONT Aq coueocse 40 uauted of Adde peys Beamoney
ye BUS O} UOLPPE i -SN-JONT tive pewUEe $e pHa suey waa Sey Stvaltw por
tease cts coniocaed oe cel tae PAUL PUE ¢POO8 oy] Jo AraeKap OU) LAA Payer SU (re Fada Hevojeu! pe pooh
DEO} 27] FRIDQUUTOUOUN PUB JBOR GAIOU FM STONT PUB STON 0) S8Ed 0) 6) SfeHOLEWW pue Epood LONs 0) Otp] LOY Gut] Ot) 1e PO_dans
TeLE;EW pue spood ye Kee 07 yyBY PaueTazun Ue OAeY peyt Jenddns petn Asnoweld useq excy jOUREYS pe Mau oq seus Pogdins EELOJEW pu
Spach pe ‘meray payneds aryuacno scan Poyeds te wWroped Heys pUE “Amend pood 40 pur ee veL aL Bq FEYS YEHATERU PUR cersUEUN IA
“wByROp ty WNT] KUDU OA] OQ FREE “SN-DONT 01 Pout wayyO 20 t6uy DOCS BY] O} MLONIO BEYT Ao
HOd mequeg byw pogpads AyENb pue purl Oy J0.6q FeYE PaLUOLad wos pue Poxddns s}eUO}eWU pUE spPOOD “WON GUI INO ANIeD OF AregE Jodoud
219 PUB Tepa}ew pur spood ou) jo Addins sedosd Buy sey MessaqoU EQuD AcUED PU OoueHadre out Sey anddnS Sxl ‘ten SN-GONT OF SEWEM
fue Squasauday saygmy sogdding ay) passbe owed ou] jo CONEINP oY Ky Burpeg o7e Sar pue iv | pur as)
“Fayed ipoa fa Euapim ta 0} poate Stun fume on okyes We MIE pure GenpuIg ase SPOLoUd
anped pue suns) Laaep Od Poabe oy, Pouyew OU F TEP AaAqop Og Ou] 1USAe Oty Uy fy940y PawBe OY] Jed SN-OONT Slesuadwes pus soqddns
PUR sUOHICD Gg 7a posde 6q pln Gaaep &}e] 20 saGewEp UOTEpINor VoSUM uo jo fem Aq ponss) F pUaally Od J ISEuOD OY] Oy wOHSIAT

 

Case 4:20-cv-04151 Document 1-4 Filed on 12/04/20 in TXSD Page 4 of 6

7 PUR Sunpua wy soqind wieq Aq) peate 41 ayep Aupp peta & ssoqin OGury jou §EGs pur uny Due my 51 OEP LOND Od OWL :o)eg AreAyaQ zh
PewuaYIO poasba ssoquN OST) oy oq meys Ava HNS 241 “SOON AG pasnbal 7
Lonejuauneop Jaded Aq paLoddng oq peut put ecu yes uO paisy Apyevedss Bq JeYs Sane) pue Saqep MY “"YORA cuy BumUopod Wy SeHa}eW pue
spood sy) Gurpisoud uy Aed 0) paanbe: 6} Aped rau pny ‘oqezedde suse ‘pury due jo ceLum pur Sodreys “saqnp “Soxe) pe Opnme Heys GOH BUY

(SIN-DONT Aa powasal are saaoAy Baus Sep SY) Ld Y He Reys PRIS SHMNEeA Au Buyecoe sy 10 SamOAN JO RWEW J; ou ie ugg

feu, 9 Buspg eed,

Be out yi

BPP ITEUCT Baap WORRY] DEP REYES GOA LED ey ‘Storppe Burra 4p 0) paraajop Jo papas
09 REYES pul JoquUunY juOWOoIby) Oct | PENUOT OU] MOUS TEYS SAOIOAL er iP

uo

UPanG 0 StF ONT Ad 3000 jo AAeD DOUNEM FENN DN O4 KARINA FORKS fa Palme stowtA.n KeureD pu Hodavd Led GaN SI 20NT
“SN-OONT way renaxide Ua yum Joud nou Parad Ge ]uOLaaIDY / Od /PENuOD ou wp PaTers opd By) Oo] sOBUEYD OF ‘uoUKed PuE apd “tL
44 poules hd v KI vON Sul o] Paigns ove PUT EUR UCS Me
geys squad Aereisqns AOU Pu DON 10 NEUE LO STOR 40 POM

 

iy “at

“yoeray) Auessazou soyddns pun juseudinbs 'sevormu
‘Aeouamew ‘uopsauedns Tegan emia a pus tay ‘cme 1qeondde 18 UBM SOUERIOS bY PUT STON O1 opessnes

 

JSUURW @EUEUNOR BUF POE a un yoAA IE Wioped Ap IS SHOONT 19 $y 40 s1y6u atno Aur oy corpatand
esau paqasds oun eal ye pouuSpad 70 Poy lou fied 79 Bourn UN IE AUOD Bul jaoUND a} YL OU BAEY ReLRT ST-IONT PUR KsoUIaCe EIN

2ey Ju poduy 5 Sua) quaWweaiy J Od JOEQUCD OY! Ly Payneds te y;A WuOped pue s[eVeleW pus tpook Addins 0] saarbe sayddns osueUUOy 9d 7G
PUL]

(one 30 otnEag "sydd aaqpadsasd 0} poy pou yng Bapnpyy “sobewep Aue a] payun oq "Juana Aue Uy ‘Jou PEYTeyddns woeUsS; LORS

19 Wnéa Paap & 62 seaddas Aq pans Speco yened-jo-yno pene Ave y_e Jay;Ga] ‘ours jo JUNOTO" UG JonddnS o} peed Anos juncue Aue 662]
‘uaueHby /.0g foenUeD my) Ag pasaaco oA, ue PoRddns oq O} Eeua}eW pue tpood SAyus oy) 0] BIRO POPAdWOD s LOMA OA, pus PoRdins
Repeew pue spooG ey) 0 worpad ay se eK! PIEZUOT 1670) 94) JO ‘FARA PUR SN-OONT AQ pouTWwe}ep Ayemnus se ‘uorLodoud yans “enddas

Aq pauruny oa, pus Reva}eU ‘spoof o17 20) JUaUhed Se aAada Heys JaYdONS “wOQeUnUNT; YONd AUB 40 jUOAD Ou} Li} put raqdong O] aE

uapun Buy6 ay oun Ave ye ped uy 10 ooyM UL EaUaaIGY / Od (PUD 4) SpeUULA, OF NOH SU) BABY KEES SPOON BIEUTUNO) 01 LOKI | “g

wausaaiby Od | Perwod oy pO ped Opeut
Ayseehre pee SPOON © sAneqwecodas pezponne dnp @ iq paubs “Butzua ty ssaqun Bisperd og geys LOTSA USNS ON “SCT SON'T (Oo Vode TROUIe

E
Li
eH:
i
3
25
il
!
it
ii
cis
g
a5
a
g
say
Hi
3
ne
é

“soueunCped Fans bodn 166u7 OF STON 10 1611 Ave jo saNem Aue asrasoa 0} Aeyep 10 Singe; Zeus sm EUCYC Eggo s ragddng Jo JeAEM

Breccia ritreeuntein Suu) 7 save yed PUTS Usdn tao SIT DONT I0 SEN STOON1 Aq Buqum i 0] pase Agezyoods
pue “Suna] Guy jo Aue 6) UORdasiD JO JO JNM ON JOAIEAR

‘SSopON Paya 29 Bet

 

2 a tH

uawaaBy Aoet IENVOT OY] O} UENIINd conpgrtuodsa F1egddns 10
ouEwnoped 219 u} Pape AuOogns 40 pakoduxs suacied ge so) oQrsuOdseD Apopos ©] pun Jeyddns juOpUadapYy UE spaNddns ayy soy ding 70 EnLeIs
wewoaby 1 Od | Pence?

64) 0] jenzind (eseymung 64) SN-OONT 10} 1nd Aue>-o] pannbey sy soRddns ou) Saoyares pee yrdee Suy DRT URL REY SOR OA JO USN PUY eC
Papyadd uoyTUpopUY fEQUYSa] HUE [EPRRLGOD

IJOL] POUIT}UOS ERE}OP PUB ULUNDOP sapUG aFEYIAY ENON
“WSN S8x8, ANOD Sve} ou] pO tad] og UA BOUEpIOIOS Wy DoTeReRT og BEYS PENUOD Way SUOTpUCD pure suse

Acie wig

thes Frquao Aue Jo 9823 ut WEAOK neYs LY ‘POLSeT|e 2 SuOrPPUOS PUB SUNa] PAEPUTTS OTOL) TOMA O} }ETUOD Aue Uf osoU) Ktaore Adde geus
UOREPUID PU SUG] FEUOT DEE 26 Arey OT Of UUSY EUOINpUdS PUE sla] SUCH TTu] A put PeHUOD ppuauUSalGe sryj jo Jagddns Aq Boutydesst

SPY TSUCS BEE pPoAA ALE JO eoLeULOped JO Hee}ew 10 $p0ed Aue yo puswutinys Sy] 20 1ofud- ue yO QOuEWdeoDE Us Slogddns _OEAWOD, FULLY
s]ueumo0p 7a AAehoypapene are Aoyy yoyys 0] Jop0 fo ]URWOAWSE Aur jo [ed WO] pea SUOWpUuND pun suba) aseyy -AlUNU pue waueWdasay = +)
SOS pHeD pus HL, PepUrIS SR-DONT

G40 ¢ebey

0 ‘tloistaay

--3ON

 
Case 4:20-cv-04151 Document 1-4 Filed on 12/04/20 in TXSD Page 5 of 6

 

ue ome) Aue “voyey
49) paves Apees 09 jen joqUEG Gegddng aun Zopun jeuRhebo pue sjevolew ge Jo wGuO jenDe aL ANGPO ]WeURKhNbs 116 “ee
‘poped poyeye Bxoge O19 Jaye sep Of GonoU UBHEM Buinss] Ag pousd pIEsaOpe Ot] J} WOYSLOPLO JOHEIAY
6 SyeOGo Oyo juouseuthy ay] Saree] Of GY Gy) GARY Res oNddeg Gy] JO COPEMYTE TSUN IO ONT Leyes ‘syqUOW (9) 3S LEY] Ero JOY yerSIad
stinky eo Po sorps poe ceomsara ates fs eo nan fe ecurrunorsuno ysone GeO YTS po:
“aq ABW @6e7 ay $e “eOUEUUOped [ENuNd 2O ZOUEULOpEd OU] WuOY pasta eq vodNaeY] peyt e.0U ayy Suved Ayed ay] pur pajuaagid so palepep
dqasoy) $1 kraue fo ouewuoped “Lonefaqo ou) pue suneleyy 2o10 3 byl Gunysuos EEoUe; CUM by 1} Aired syle Oxy Apyou peyt Aows “Binalery
aay Aq W Sy) HOpRaN GUE Big sty yo Aue Buy d uy 20 Wing pakewp 10 poweanid 5] owDedthy a4) 0) Aped s4yH2 jh POS Jo STAY pUE
FERUTLIMID “SAITOH EAA 29000 2ey PUR BADGE LOAD LOTKA;Ep BUI UIA BOUEAIOIIE Wy IE DUE PAMoWO} AYINS p AUO ,aINoley 82103, pesopIsUGR
Su8 SS0UR]CUNCoG | TARE GuoRO) 2uy jo dny WOUUAAR Lon Abjp 70 juoWaciThy ey] Jepun sue BGS BOI Gymy OF sayddNG OY 20 SIEM YT
22080] 20 DON JOURS 20} DIG SOGUA 1 JOpUS) POM Yon “Aled saty%0 yo [O]UCD Syt puated SUORIPUOD pue TaDuE|sIuTEO Te PAUyap %] BUNolEY, 9910.4
“aunaleyy 0270.4 JO yho Wate aAeY Shepp FO EoNge) LONE p Sua) Bashy Ou) fo YOeaug Uy aq 0} PALUBDD Oq Jo poRsBY sHOnE DES Jot] JO BUEUOLOd
ty AR}Op 20 jo Gangey Aue 20) 2220 DU] OF 2I9e1] 99 KEYS ApEd saUjroU Esty VOnRoaxe, ay sapUN 5] YSN | PENUOD Od SY SHUN, eunafeny 22104 “Sz
TEASE fo Udy Yons Aue GeGreyoap uf Aed 0] payedusos oq Aew SN)-DONT eu Soe hE ST-ONG Ol Pers geUS
Jagddng epew que Suauded je Joye We 40 UOy Yon Ale aq 0} akcud Os34) PROUS “PUny Uey & YERgeTSS O) Sioa UERNbay AINE Aue ApeTes OF
put WER 10 Lay tons ure STON Guwapur Oo) EDYNS juNOUE Ue ‘UbytkiNg Bap SwuyDEg 0] FAye@IOY 20 Shp Loy) juoUhed Aue 10 1NO LEIS!
0) H6U Oy) oney EEUS SN-OONT “STr DONT jo Avedod 0] yaa T8 UGn YOR JO DyGer] BUTE WHA ST-DONT POYSEqeIS Je "YSeyM 10) UNE 90 UG
tons due 7 SouapAAR 99 [RIS 20kq SUR] Aue EE jf TuSWRmOY Og eTUOD OI] JPN fe_ddng jo spIG By] 0] 40 Aq PeYys puny yO pened spra]eu
pur spood 20 ory Sy) wo) Suysue suo Jo SURED JO Spry (je PU ALE Woy STON Feeney SACS PuE AuapeApeYys eomddas SNA = FE
wensniy, Od / Peqveg Guy) woy
douuedw due ty Dursue Souerd sto Aue 6) 20 S-OON'1 0} seking yo sudqeBggo Aue jo yuausted oy) 0) owes Aide pus Sn-O0N7 Ag aqesed sauow
Aor: prolaiun 04 (Ayn OU 1nd) Su aul Sty JOUUTY ReUS SA-OONT Wwewsuby J Og HoeNUOD SAA O} edeas Yin JoRddng Oo) Buyno 20 enp jUNcWe
Ase \siqee toquedu0d POlegtye Sp jo Aust S7)-SONC] 01 sarddes wou, Guywo yunctos Aue 19 os O} SOUT Te Ie PALFLUS 2g NeUs SN-IONT “Masuos
SETA 20ud $.SP- DONT) Oya ‘Gop aLOSeG o) Jo Bn jvoUe Ae Berpnus 'uavey peareqey Aue vo pe Ubesee pou Weys Jagddng jee UorEpUcS
Si, vodn paras 6) )LOWaaLiY / Od /REIUS) SU SNOONTIC eAgide UTA ond oy] HOUMA ST-OONT 0) pebleys oq jou seus seOsrys
Aged pay pus mopeRuOoaNs ge JO 4iO\4 PUB NpuTS oA Joy Apqreuodsad Lun) dogcing Gadgor Jou yeus ‘URYB p vortUNdd Wons “ST-OONT
10 DOIPERIUOd Li Fold BL FROY HA OA, Sq) 7 LObod Aud PHT oogs 3 HAGTs fou seus Maddng 7O-16S Pu slemUUBre ry ErFEUOSqNS “Cz
"80d PAOSTO We pur |6O] Sur JOY VON ESURMWUCD S]eIPSLALN yI2s FA ST-OONG PUB Pron Palepreued oq BUA UAWaAdIBS Lon AUE SN-DONT UAL}
reacudde put juousase Jopd oujus Aired pony] @ 0] VOM DETIOD-GHS 10 scUuNoT NO o) SAaToY) UOdN y Faye) Yor 10 Tauaaby 1 Od f DE. #302
8 apns Jo Fepoy Sul A ty Siiwdathy coves Je]teyy © 2 DeRUOG E20 Od F UNM P 1 99 0] Ve 02 DONT Aud ‘I 4 4
‘WompueD BRN GF AroUpe Jou Op en srONddNg 10 /puE stuSby ‘saUEdWIO OsoHNI
urete way; oq pa voqae yetio] “DON BUG SON oul fo SeXorduue 20 votsed Aue 0] puny Ave jo $416 40 Sanna. “suorssxtauoD Aed ‘aquq Ch dwone
JOn0U 0] fot10d Due tye Jo Spo SALE pEANS Way] ue AUEdwICD JUTE HOY] PUT STON SUN Wo 38 Pedsa o} KoMIbE JeRddNS Buy SHUT = “1Z
“BAQT] uw} 4880 ilo OG o} Gn oflsey> Ja Oo wont aLeNOR Gu Durparau) satetL j Sway 129sH09
Bra] Agdng O1 OAGEY 34 soncng OL) Powddns SeHO}EL Gy) yt Soy P20 “pazyin Be poyt mt aray) yh Wand Oy) wy
"Dd Our im sourpLCTDe Uy ApS Sat ae Joqainu voRHinbay pus JANN Od
“syeueyew pO vonduoeep jauq SaquUNU jOqUULS 20 epes oquuN Lua) Burrage ‘pabey bg FEN WuSY GoW Ipee jo pun ave eg ry Dupe /BujbGes ‘oz
{papa sous ay] vl Sues eyeyew Ave 0 SN-OONT 0] coo" spoxd oO] frat

 

 

‘.
omy) muy abewwep Apadord pus yneap “tanga puvteS “Asnky AepOq ive SoUEISUY ApEgeT] (eUED [COIUALOD “BASAL S=YOg (00'000'D00'zZ¢}
vogUH Oat) 10 Fuay oHewep Apedced put yeep Yurnka Appog & wi Womens’ 10d IT-eauvo Sxl sop won OUT uy pobatua * paumo-uOU
40 POUAG FOPEYGA KHOU! Ee Bugrenoo courmeu Aveqea OetOURO TY “JGA03 [0 FAY ipea

Ameri £, pure synzers Ag pan junoule rt Uf pocronaa uorfesuoTkie) aeaonh oateUioazby fa f1emMeD ou

une] 947) Boop Savery Guynogo] ain ‘Sameuy oIQEN Kay WA WNETREL PLE WHEGO “SN-ONT Ad Bupum tH pacnoxe ccojum "peUs J9NddNG “SOURS “GL
“AqUQ Stel Oy] 79 Sore) 10 Jou ON/eA ay) pavdxs you PeYys away
Od APequCT 64] Jo BouELWOLed 84) Jo }NO Buse 40 Oo] Paley SaGeWEp 10 OSSD) RE IO} SHON Ol Abpaen seeding ObeueEp tO Reo, (PUO}Od
lon jo daqessod Bu] Jo PeTApe uesg Sey JaRddNG | UEAS ese eee RIES. tH sottaim Pury Ht po (s37000 [SO] Due FoNEaAg
350] “von eyag Poy P10 SOESO) | peat oupu yersods Aue 205 Abed pny) Aue oo sSyye O4y) Oy Sejey OG Ape

 

224qH0 UK BAD OU UY "A maj OF saya fue MSAK due 6100 SR-OONT HO soudbylou aos Oy yo Ine Apap Santis
SOEWEp 10 £501 40} STON Apuumopu) 0} pax Sa eee eds “sbAAoa “pop 'seYSIEW pur EPCS 16 Addins
Re 20 0 \A JO BOUEWLOEd Sef) 0) UOITEIa! Wy suede po eH ie 1 voRE at iy

 

 

20 jo yea 5e wed Jo opotps. Uy PaLNoUY “eyER IusEPD Wao PUR JOPOHOR B ua $23; ;#82y Buppreuy) soxsosjeqm tasvedrs pu tabewep “s]00

‘seteoy “speawy ‘sjusWweGpn] "spuewep ‘twp “sGunpeooosd yrueBe put tus STP OON'T SfOHLUEY AES punt “pusap Anuopuy putt 20} Beg Bq

{ROG NEUE JoRddng BY “He YE}eW pur spoo8 jo Addns 617 20 wro,y OU) JO @ouEWsOYed Bly yo po Beysire Jered Aue of suogied Aq Dovayns counks
40 “wane jo Apadeud auy so Apodod SON OF aBewep He pue Jue 70 STON espe Agdwoid qrys sogddag oys AjuWOopy pue ANKeT “al

“Asoagon roy spood oxy aredard oy 1 adding wxnye

6] S]UAUIDGUENE YORE (0 SETS PUR GOROU JUEDIENS apc pit pue 6 Cuycchys 10 6 Bunge so) O47 4 en

SNPION1 Wed (esop suwa}oou) oy) 0) angep wodn aycucn ym Bro] JO yet Put 6971 Pue fuorpa fsajey) suLsa}oou) wave BoUE; prccoe 14 “juaWweDsby
F.0d PerUOD Gy! Ly paypeds £1210) FUG 20 SATEMUOL WEIL WA 10 ‘AMEE; S.ogtINS WO.4 Spook ay] BAKE HMA Jagdcng “SPOS 10 NLL “Lb

 

{ons joUN CAA SERED qeYs puR Gu ty STEOONT Apron Ay eye Joydding 20 sayu" ny Ug Aun ia SeTtA
Fo are sucnezypeds 20 ebuynerp |e Y) Uo Buy go S serrddng 41 “wore UOOgTE 6 1e 4g couerduos o4q ainbed peys UE FeROrunU 20 (eu
Esopa) HAAPA "BUCY pur sau “weer he pue sogcding 0} pogddns SF-DONT }O SHEpUETE puB Taped
FADO 1S Pua peUUORAUS “Ajeyes pus Unneay Be Uae AichuIO BRS 1oqddnS “YPOAA SU] JO SQUELNOLEd BY] LU) SUEPUETS EI 8S IONI “Sb

§)opaieg O ‘uosIAaY bL-D0N

 
Case 4:20-cv-04151 Document 1-4 Filed on 12/04/20 in TXSD Page 6 of 6

Aparid po saad ayy mous smu sabexsed eGeey put seqed Burpy aceye SA aS
epned YIEy “edojOAA jOONOTEM & Wy 8/059 f KOO UTES UIBS pO OPYS TNS Sy) 0} Pare Ajuny Og greys Pur aWdyS Yow Aueckuecoe Im py Buped
Syaduos y “syuaun[e Rurddays io pue Be ee pieeaiees teeoeies WE Uo unos 040] ee Sure Buus pue FAUT Od VOYEI0] poate
41.64 dn pedaud safseu uoyepodsireny gay} Sart (an amu, sopUR Ff Pua epood ge yo uifiea jo Aquaca / werd
TWauideys JO S]ED “yoquune 369 pet yO yan soQuNE 8 9 ahem TOURED OU] {0 GUZEY OY) JO STON SSApE Im Be IAIIE aIGYA puD sep A1DARES
ee ree See eee cee ‘Heusjtur pue pood y syuauaiys ppt yo Eepeop- po p Senpegy

Oy SEuyt yun soqtd Aue pur ee ee reeled ane ae

 

 

nepodsuuy ‘Supecy Buynp 0] $8 OF GeLoTew pur Spood ge Gener puc bute ysed 1) oygrsucdsar G saqddng Buy: ue Bayi “St
cee eee
“007 20) fuapu0Qgns pacudun jo fadoa pug spodai squad pue Adidas preys nn das-qns 2017 pue Jayddos ‘Sry-SONT
4g paanba: ey ‘tuoyetiaga 1 ee eee Palas 20 edsuy of Ainge JOU LO] PRUSUT FSNOON] JATOU FOAGMO}]
“HORS 8 fo SNyETE 94 Buy ‘Guypedsa jo oy We_ddS-qns $y IO AtOU) pue ssom cel remotes 0] $Sa008 OIQeUoTeaI
Powgs 89 NEGE SN DONT "Loanyon 04 04d por i Buunp sous} mele S900 SNJONT Ag wornsadsem

 

 

Agqrssod pue Surppadra 0] polgns 9q peut aways Oe /PENUOS oy] JEpEN paysHUn) sfeusTTE pUE sp000 ous Om aesuy pue Bumpedrg “+t
“SUUO) PAnOUR J) POUHSU
fhe Jo Junoooe uo PaMOye Og WeHS $]009 OR EHOSeAL sOYTO pI DBCS Se FAA C8 EIUd SSE YFUNd jBtAO LD OY) UD RPS PUY PUN;O) RLY “ysU pure psusExD
sogdidag 78 'S1-O0N7 Aq paumntas 20 Jogddng Aq paxouar oq meys put sey Eid Fe Pidy Od REUT SaoH Nd open jo Seeds wy $OHereND Uy PoraAKOp
20 papolat Yaa iy PeraaRan SepOyeW PUB SPOgD "jOqaY SUOrTLAQIT AWELEM SY) JPEN POAA 1 Heya} “SPOOH jo eomunoyodar ro TSUADE OL
“aeday 20) WemUaBY {Od (HEC OH Hf PHETS $8 woRReG LraAReD SON OF $1909 Asaep pu GE] UOH iy one Sap sis03

 

 

22OG PEAS JOydnS UjQUUa SEEM 10 RADII “AQUISTTE SD | £]209 Oy] 40} Oy 29% eda! yore
inp PAlepap BIE JO POST Og }OUNET RAGES 90 SHEER LEN EPOCH Yang pousd ses] if AG ne bub Fer "$0300 Ou} 9)
maSuo suf pu eoueuoyedes 20 Touian wyaay | “medal tons 70 Sep oy) eacuy Popsd yjUOU (271) Sayany & Jy poyutaes espana SX] Peys URIOY Fequeuem

 

ij Sapien p {py 0 St} ‘Spoog “Hayap yang Ave Aq panes eGewep Aare “Geameday 70 09 oY) 189g
fade pais epic cance Uy) JuaWEMY / Od {EITUOD oy L] RIVETS pOLNEd ou 0 ST} ONT AA paldanse aie seLATe pue SpoOH HONE WORE
YEP BY) LUdY) TYTUOW OZ |} ROMY ELTA PONGAOORP Ose UBeSap JO TIE UOLEUT HU SUOULT HA Le SSPE LOHAN Ue Ing ST DON Aq peKdeooe pus peysuMy
Oe YONA REVERE pur Epood asryxdey ‘uoyde megddng ye “90 seca) “exuadza aos Cy Ye PEYS B/E) Coase so_ddng “seqAIOg Y EpOnS BANIeON “ET
*POO) OTEIE) BH] LO UMdYS OtLNT O19 Je POON USSq Baty OF Pp eq neYs pure Lor
up 2) Suoydaay Jo Lem £9 uaud.oq ose Kew SeonON RiaMOaSy / Og soeHeeD out Ul payeds 49 spo we yO ‘Sfied aoe] Sy] UO UNcYS SeSEAPPE By
“oq dew o6e2 aay $8 “ogddns 20 STON OF ues OQ qeys pu Bunun wt oq get juoEaUby? Od ind aOD SY apuN LANE oqo] SaqyoU nT FANON “ZC

 

queusady J Od AVEAUCD 21) Ul PayodE nH aun UW STOON7 Aq paurou poyoods unary
oud Heowballyy Oe JEN UOT OY] 7O StOTIO ta Sy800 pe 2) Sn Dom GC) AQEY oq atts vogddns pu faa wauoerOy | Og Wenn ox pasar
Jou) aoueruopad soud tagddng JO “SM D0NT Aq pour So ‘ORCA byl Aed cy uoneigqa ty doaxe 26p souney

 

FP 70 pong 0g WEY SN-JONT wadnaay “fayddns 0} BSyOU LaIyUN Aq WaWNaaby | Oe FPETUOD thy) OFERLLIN] ‘Mey fo UCAIEsado Aq 40 sOpUNDIEY
wy Atui } Apousad 20 yy6u Jai0 due 0] eorpnfasd joys “ABW ST-OONT STON] 2 S}sanbas uo} 20 SaoueUrpa “gaey fuefasp Agnyps 10 SOQE}
SHOWA} EW Wy JO BO PEQUCOgNT O] jwouded ;diuoNd YELL Oy AE) Yes 20 [HaWoabyy Od /PHEUCD aut JO sHOnEceS Ave OTe OUA Ayepaieud Rets Joqdcing
20 SpOA4 GY] JO FoQNSaKs 1odosd so) SRO} ew 1od0sd 20 sanpOvA Pons Apadoud yénous Acidins of poe "saene> eqepOAgun po _hta) @ SB dooKS
‘peut sonddng so “eqddng jo Asuaajosuy ety Jo juNoOIE Uo popWGdde oq gets JAAD) E A 10 SIORPAL 7 pyovlad By) POF ]U eens ee eyeus
Heys JauddiTsS j1 40 JdnuE © pebpnipe oq weys soyddnG yf JO JegddnS yeteete Jo Ag pops og peYys Lodnnyueg 10) Uonrod Ey] WINEI9Q sO] MOE UUEL “LE

‘6n-30N1 441 eAcHIgE ust proud [noon Salou $.51-3ONT
70 Gonads oy) Buponh 20 (es Cand) SOON 10 awry oy) Beruorudus Aden Buysqraape Aue ostoyas jou neys sagddng <OwEH S.SN-JONT IO SE ‘Ot
punaity {Od /PENUOD du] 10 Eatodind Sysads Gy 10)

T-OONT I Deredand Apeaypeds SUONeRQIea pua thaep uy 267 oO] asUaOY Bey AteAnY "eyqEHysut7-LOU “aArsnpKouoU e s\das08 Aqalay SN-DONT

fue "0) syues8 Aquroy sogdding su, “eaddng ou) iw pertan Uewal Neus PUY ype [ean Asios ints jrawemly! Od eQWVOD SY) WEA Uo aNuod

ty segddng oxy Aq paredexd woyeuuojy pus sGuyaep BF rors 1p wonewnoya Areiecdond Asnejand semi Summ Wo } Poe SEO SEapUN

SN-OONT OF p aX] Ree Wi Od i 1D YY FO VOTE Ly vodn "pug SN-OONT 10 [eAauddes Lops

BSR DuonseeiDe jcxsynoemeuy wy fo Canoe sip opysin0 een ne Hepatol so eacgue e Aur = vey ay ozawa igs Sa a ope

vo dyed py eS eee Se ce Heys Wed aNEI) LORSULIAU! HUE STON] 10 Apadoud a7 99 BENS ST QONT

4g 10) ped pus y | ou] 20; paanbau te sagcdng Ad, sa pared 50 S1/-DONT ha ccs sono
#100) pue soyed ‘Samp “toerageSs “suardon “SSuyecia fo logan uA 70 sean “ez

TWEED pURLUSSUTYLY Oty] JO BEL: sjn xa eouraess egeeovee psa es Si Q0N masa Jo Poucion 40] suOqeOBou

2] Pua StUTED JUOWWOBURSy LON 10 BSUO;OP OL p 0] pomoye eegddas pur wyefo fa Lanes yo 'Buguim vy ‘uagddng saynou suum Ae

t fh a say Guiacy ‘2

 

 

 

wns Aum puazen rsa pue vont Aue Jo eoutullopad OLA 10 (pedysiuund [e|sajelu 20 Shand Aue fo uoRytOaTp jEuuoU Jeu 40 wth eLwOL mee “sun esouEtL
Tigea woqosuuod uF Burs so wy 6 payed 1 ‘ubreap peupenpuy Wy AUE yo N POCOTE JO] FNS 20 UsETD AUB JO LORS:
4g exude 10 Apages “sco ge pue Ave prumefia pun may S1P30NI Pry pus Ap a regs soHdders Apadaid | Le "RE
~sy00K (G}ony JO WRUAURL € 104 JORdENS Ou! Aq PAURC}E! oq RENE UGLUNDOP pun spycam J EIE Ry WAWIBBY J Od
FOE N}VO7} St] JO BOA (67) BY) fO-%.O1 20 GO'DOO'OL $40 Jess] OU) Spade’ Jey! uNOWe UB Aq pedseyruara axey Oy Puno, ty FaRdNG 4] JaNddNg Aq BUIOG
QBEYS HON Ou) 70 3809 |) ‘e}UNGODE pu Epeunol ‘ssofpo) Eyep }tOo ypepueuy "poddns sy pus tagddns 0) push jet neYys tose ERD SL) POOta.
YE SBDUBCQIORD 10 UNeT? ALE SE Oeil] USNS Fyn FLOSS PUR SURE Lore Galasord FeYys pu soos HUE SuNCoTE spUuOS pu SyesosE WPA
fa Joyddng payddre yoy pus sjepatei ‘spoof jo pPedsay ty Powe}uMhU EprODE! sro_ddng PPCM Oo) WUSumY {Og /OERUOD bp JO VOR eae Jaye
punts (7) AGM) Unpyn Pur ads Oust Ane 1e 1y0u O69 BAY eqs “onKdng 0} Bua uy Sogou UOdn soRpMy juapUadepET E.SA-OONT by OME “Zz

§ jog ebeg Q -HOIsIAey L-90ON
